Citation Nr: 1441062	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  12-29 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a head injury.  

2.  Entitlement to service connection for residuals of a head injury. 

3.  Entitlement to service connection for hypertension, to include as secondary to the Veteran's kidney failure or his service-connected psychiatric disability.  

4.  Entitlement to a compensable disability rating for vestigial, lower lip laceration, with tinea versicolor.

5.  Entitlement to a compensable rating for service-connected erectile dysfunction.

6.  Entitlement to service connection for renal failure.

7.  Entitlement to Aid and Attendance due to housebound status.




REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1963 and from September 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for residuals of a head injury and for hypertension; to a compensable rating for vestigial, lower lip laceration, with tinea versicolor; to a compensable rating for service-connected erectile dysfunction; to service connection for renal failure; to Aid and Attendance due to housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 1977 rating decision denied service connection for residuals of a head injury; the Veteran did not appeal that decision, and no new and material evidence was submitted to VA within the applicable appeal period.  

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim for service connection for a residuals of a head injury has been received since the October 1977 rating decision.  


CONCLUSIONS OF LAW

1.  The October 1977 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the October 1977 denial of service connection for residuals of a head injury to reopen the claim.  38 U.S.C.A. §§ 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board has reopened the claim for service connection for a residuals of a head injury.  As this this action is favorable to the veteran on this issue, no discussion of VA's duty to notify and assist is necessary regarding it.

The Veteran seeks to reopen a claim of entitlement to service connection for residuals of a head injury.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim for service connection for residuals of a head injury was originally denied in November 1975.  The Veteran did not appeal the decision, and therefore, it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2012).  The Veteran also did not submit any information or evidence within one year of the November 1975 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  

A claim for service connection for residuals of a head injury was again denied in October 1977.  The Veteran did not appeal the October 1977 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).  The Veteran also did not submit any information or evidence within one year of the October 1977 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2012); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  There is a very low threshold for reopening claims, such that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 117-18  (2010).

In March 2006, the RO received the veteran's application to reopen the claim for service connection for residuals of a head injury.  Since the prior final rating decision in October 1977, VA has received additional evidence, including lay testimony from the Veteran noting that, in addition to headaches, he suffers from other residuals of his head injury to include memory and anger issues.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Given that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim," the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for residuals of a head injury.  Shade, 24 Vet. App. at 117-18.  


ORDER

New and material evidence having been received, the issue of entitlement to service connection for residuals of a head injury is reopened.


REMAND

The Veteran has testified regarding current symptoms that he feels are related to a head injury in service.  Although his testimony is competent with regard to a description of symptoms, it is not competent evidence of a diagnosis of a current disability that could be a residual of a head injury in service.  Therefore, the Board finds a VA examination is necessary to determine if the Veteran has a current disability that is a result of a head injury in service.  With regard to a head injury in service, the service treatment records show that in June 1968 a note was made that the veteran "was vomiting up blood plus sharp through head" and that he "was hit by member in company."  The service treatment records also show that the veteran was in a fight in January 1969 during which he was "struck in head" and sustained lacerations to his lower lip, left forehead and left scalp requiring sutures.  In March 1969, he was seen for a headache and weak feeling all over and was given aspirin.  After service, records in the claims file show that the Veteran complained of headaches and psychiatric and cognitive problems over the years beginning in the 1970s which he felt were due to the head injury in service.

Regarding the Veteran's vestigial, lower lip laceration, with tinea versicolor, the Veteran asserted during his hearing that he had provided, or a medical professional had taken, color photographs of the affected area.  These color photographs are not currently associated with the claims file.  As the Board has been placed on notice regarding this evidence, a remand is necessary to obtain and associate such photographs with the claims file.  
Finally, the Board notes that the Veteran has claimed service connection for hypertension as secondary to his PTSD or his kidney failure.  The Board notes that the issue of kidney failure is addressed in the remand below and must be completed in conjunction with any determination regarding hypertension.    

In December 2013, the Veteran submitted a notice of disagreement with a December 2012 rating decision regarding the issues of entitlement to service connection for renal failure; entitlement to Aid and Attendance due to housebound status; and entitlement to a compensable rating for service-connected erectile dysfunction.  The Board must remand the claim for the RO to issue a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely Substantive Appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms and any lay or medical evidence addressing his claims.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  VA should obtain and associate with the claims file all outstanding VA treatment records.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  Additionally, the RO should attempt to obtain and associate with the claims folder any photographs taken to document the severity of the Veteran's vestigial, lower lip laceration, with tinea versicolor.  If not obtained with the VA records, the RO should contact the Veteran to request he submit the name and release forms regarding the doctor who took the photos.  

4.  The RO should issue the Veteran a Statement of the Case addressing the issues of entitlement to service connection for renal failure; entitlement to a compensable rating for service-connected erectile dysfunction; and entitlement to Aid and Attendance due to housebound status.  The Veteran should be clearly advised of the time in which he has to file a Substantive Appeal if he wants to continue an appeal with respect to this matter.

5.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding his claim for service connection for residuals of a head injury.  The examiner should review the claims file and render a diagnosis of any current residuals of the head injury in service or explain why any residuals which the Veteran feels are related to the head injury are or are not likely to be so related.

In rendering this opinion, the examiner should note that the service treatment records show that in June 1968 the veteran "was vomiting up blood plus sharp through head" (emphasis added) and that he "was hit by member in company."  The service treatment records also show that the veteran was in a fight in January 1969 during which he was "struck in head" and sustained lacerations to his lower lip, left forehead and left scalp requiring sutures.  In March 1969, he was seen for a headache and weak feeling all over and was given aspirin.  

After service, records in the claims file show that the Veteran complained of headaches and psychiatric and cognitive problems over the years beginning in the 1970s which he felt were due to the head injury in service.

The examiner should provide a rationale for all findings and conclusions.  

6.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding the his hypertension.  The examiner should review the claims file and address the following questions:

a.)  Is it at least as likely as not that the Veteran's hypertension had its onset during or was causally related to service?  

b.)  Is it at least as likely as not that the Veteran's hypertension was caused by or aggravated by the Veteran's service-connected disabilities, specifically to include PTSD and, if applicable, renal failure?

The examiner should provide a rationale for all findings and conclusions.  

7.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


